Title: From Thomas Jefferson to Auguste Belin, 27 February 1800
From: Jefferson, Thomas
To: Belin, Auguste



Feb. 27. 1800.

Th: Jefferson presents his compliments to M. Belin and his thanks for the funeral oration of M. Chaudron on General Washington. he has read this very eloquent production with great satisfaction. it is in truth a very pleasing thing to Americans to see foreigners so liberally participate in their grief on the loss of their great countryman. it is but justice to acknolege that the citizens of France paid this fraternal homage to the memory of their other great character, their patriarch Franklin, as on the present to that of Genl. Washington.
